UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) x ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-171046 MEGA WORLD FOOD HOLDING COMPANY (Exact name of registrant as specified in its charter) Nevada 27-4715504 (Stateorotherjurisdictionof incorporationororganization) (PrimaryStandard IndustrialClassification CodeNumber) IRSI.D. Room C1D, 6/F, Wing Hing Industrial Building, 14 Hing Yip Street Kwun Tong, Kowloon Hong Kong (Address of principal executive offices) (Zip Code) Issuer’s telephone number:852-21101865 Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.YesoNox Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.YesoNox Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesoNox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§ 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of RegulationS-K is not contained herein, and will not be contained, to the best of Registrant’s knowledge, in definitive proxy or information statements incorporated by reference in PartIII of this Form10-K or any amendment to this Form10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act.)YesoNox The Registrant’s Common Stock did not trade as of March 31, 2012. The number of outstanding shares of Registrant’s Common Stock was 25,000,000 shares as of January 1, 2012. TABLE OF CONTENTS PAGE PART I Item 1 Description of Business 2 Item 2 Description of Property 4 Item 3 Legal Proceedings 5 Item 4 Submission of Matters to a Vote of Security Holders 5 PART II Item 5 Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 5 Item 6 Selected Consolidated Financial Data 5 Item 7 Management’s Discussion and Analysis of Financial Condition and Results of Operation 6 Item 7A Quantitative and Qualitative Disclosures About Market Risk 10 Item 8 Financial Statements F-1 Item 9 Changes In and Disagreements With Accountants on Accounting and Financial Disclosures 11 Item 9A Controls and Procedures 11 Item 9B Other Information 11 PART III Item 10 Directors, Executive Officers, Promoters, Control Persons and Corporate Governance; Compliance with Section 16(a) of the Exchange Act 11 Item 11 Executive Compensation 13 Item 12 Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 14 Item 13 Certain Relationships and Related Transactions, and Director Independence. 15 Item 14 Principal Accountant Fees and Services 16 PART IV Item 15 Exhibits 17 SIGNATURES 18 CAUTIONARY STATEMENT REGARDING FORWARD-LOOKING STATEMENTS AND INFORMATION This Annual Report on Form 10-K, the other reports, statements, and information that we have previously filed or that we may subsequently file with the Securities and Exchange Commission, or SEC, and public announcements that we have previously made or may subsequently make include, may include, incorporate by reference or may incorporate by reference certain statements that may be deemed to be “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995 and are intended to enjoy the benefits of that act. Unless the context is otherwise, the forward-looking statements included or incorporated by reference in this Form 10-K and those reports, statements, information and announcements address activities, events or developments that Mega World Food Holding Company (hereinafter referred to as “we,” “us,” “our,” “our Company” or “Flurida Group”) expects or anticipates, will or may occur in the future. Any statements in this document about expectations, beliefs, plans, objectives, assumptions or future events or performance are not historical facts and are forward-looking statements. These statements are often, but not always, made through the use of words or phrases such as “may,” “should,” “could,” “predict,” “potential,” “believe,” “will likely result,” “expect,” “will continue,” “anticipate,” “seek,” “estimate,” “intend,” “plan,” “projection,” “would” and “outlook,” and similar expressions. Accordingly, these statements involve estimates, assumptions and uncertainties, which could cause actual results to differ materially from those expressed in them. Any forward-looking statements are qualified in their entirety by reference to the factors discussed throughout this document. All forward-looking statements concerning economic conditions, rates of growth, rates of income or values as may be included in this document are based on information available to us on the dates noted, and we assume no obligation to update any such forward-looking statements. It is important to note that our actual results may differ materially from those in such forward-looking statements due to fluctuations in interest rates, inflation, government regulations, economic conditions and competitive product and pricing pressures in the geographic and business areas in which we conduct operations, including our plans, objectives, expectations and intentions and other factors discussed elsewhere in this Report. Certain risk factors could materially and adversely affect our business, financial conditions and results of operations and cause actual results or outcomes to differ materially from those expressed in any forward-looking statements made by us, and you should not place undue reliance on any such forward-looking statements. Any forward-looking statement speaks only as of the date on which it is made and we do not undertake any obligation to update any forward-looking statement or statements to reflect events or circumstances after the date on which such statement is made or to reflect the occurrence of unanticipated events. The risks and uncertainties we currently face are not the only ones we face. New factors emerge from time to time, and it is not possible for us to predict which will arise. There may be additional risks not presently known to us or that we currently believe are immaterial to our business. In addition, we cannot assess the impact of each factor on our business or the extent to which any factor, or combination of factors, may cause actual results to differ materially from those contained in any forward-looking statements. If any such risks occur, our business, operating results, liquidity and financial condition could be materially affected in an adverse manner. Under such circumstances, you may lose all or part of your investment. The industry and market data contained in this report are based either on our management’s own estimates or, where indicated, independent industry publications, reports by governmental agencies or market research firms or other published independent sources and, in each case, are believed by our management to be reasonable estimates. However, industry and market data is subject to change and cannot always be verified with complete certainty due to limits on the availability and reliability of raw data, the voluntary nature of the data gathering process and other limitations and uncertainties inherent in any statistical survey of market shares. We have not independently verified market and industry data from third-party sources. In addition, consumption patterns and customer preferences can and do change. As a result, you should be aware that market share, ranking and other similar data set forth herein, and estimates and beliefs based on such data, may not be verifiable or reliable. 1 PART I Item 1.Description of Business Organization Mega World Food Holding Company is a Nevada corporation formed on September 14, 2010.At September 14, 2010, the Company acquired 100% ownership of Mega World Food Limited (HK), a Hong Kong China corporation formed in June 24, 2010, owned 100% byour founder, chairman and director, Mr. Xiaozhong Wu.At September 14, 2010, the Company issued 14,972,120 common shares at par value of $0.001 to our founder, chairman and director, Mr. Xiaozhong Wu, to acquire 100% ownership of Mega World Food Limited (HK).Mega World Food Limited (HK) is wholly-owned subsidiary of the Company. The purpose of this transaction was solely to form a U.S. holding company for our business. - General Through our wholly-owned subsidiary Mega World Food Limited, referred to as Mega World Limited, our business is the sale of frozen vegetables in all areas of the world except China under our Distribution Agreement with Lin’an Fengye Food Co., Ltd. We sell the following types of frozen vegetables:frozen bamboo shoots, frozen mulberry, frozen white cauliflower, frozen lotus root, frozen green soy bean, frozen broccoli, frozen rape flower, frozen snow bean and frozen sward bean. The frozen food products are produced in China by Lin’an Fengye Food Co., Ltd. (“Lin’an Fengye” or “Supplier”).It was established in 2006 specializing in the growing and processing of frozen vegetables, and is located Maoli Village, Longgang Town, Lin’an City, Zhejiang Province.On August, 1, 2010, Mega World Limited signed a ten year distribution agreement with Lin’an Fengye.Lin’an Fengye is a Chinese vegetable processing company owned 51% by Mr. Xiaozhong Wu, our chairman.Lin’an Fengye is currently the primary supplier of the products we will sell.Under the distribution agreement,we are not prohibited from distributing products produced and supplied by entities other than the Supplier. The prices to be paid by for frozen vegetable products purchased pursuant to the Distribution Agreement shall bethe same price as Supplier charges other non-affiliated third party distributors or other sales made on a wholesale basis as modified from time to time in Supplier’s discretion but only if the same modification is made for other non-affiliated third party distributors or wholesale purchasers.Supplier has further agreed that it will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. 2 As of September 30, 2011, we have taken significant steps to implement our business plan and as a result have commenced generating revenues, and during the next 12 months plan to continue implementing our business plan and generating revenues, as follows: · We intend to extend the potential purchasers in Japan and the United States market as well as other countries, which we anticipate starting on or about May 1, 2012, through the Internet and selectively attending trade fairs of frozen food, which requires approximately 2-3 months to establish the communication with these customers, and is expected to cost $20,000. · From July 2012, we anticipate mailing product samples to customers who have indicated an interest in purchasing our products, make equivalent samples, and make sales and purchase letter of intend in accordance with customers' requests. This work requires approximately 2-3 months and is expected to cost $20,000. · From September 2012, we intend to confirm related ordering conditions with overseas customers, such as the quantity of ordering products, the price and so on, and make arrangement for production and transportation, which may cost $50,000 assuming we meet our sales targets during a 3 to 4 month period. · From December 2012, according to the sales condition of the past several months, we intend to identify and determine about 2-3 overseas clients who can make long-term cooperation agreements, and sign long-term sales and purchase agreement, which we hope will increase the sales volume and which is expected to cost $90,000. Any financing needed to implement this plan not provided from operations will be funded by our Chairman Mr. Wu pursuant to his Funding Agreement with us as discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Liquidity and Capital Resources,” below. Since inception, we have generated an aggregate of $20,000 of revenues from the sale of frozen vegetables. Customers We sell our frozen vegetable products to the frozen vegetable wholesalers and other distributors. Markets We sell our frozen vegetable products in throughout the world except China. Marketing Our products are sold directly by our officers, directors and employees to customers and potential customers.We locate these customers primarily by personal contacts or referrals. Our Competition and Our Market Position Competition within the vegetables industry is intense. We will compete with both large scale state-owned enterprises and smaller scale private companies. In addition, we also face competition from international vegetables resellers.Many of our competitors have substantially greater financial, marketing, personnel and other resources than we do. 3 Our major frozen vegetable competitors areYantai Taizi Food Company and Ningbo Haitong Food Company as well as other frozen vegetable distributors. We compete with these and other suppliers based upon the quality of our products, low cost management, management’s knowledge of the industry, and professional service. Research and Development We have not incurred research and development expenses in the last two fiscal years. Our Intellectual Property We have no intellectual property. Our Employees Our only employees are our management.We have no collective bargaining agreement with our employees.We consider our relationship with our employees to be excellent. Additional Information We are a public company and file annual, quarterly and special reports and other information with the SEC. We are not required to, and do not intend to, deliver an annual report to security holders. You may read and copy any document we file at the SEC’s public reference room at treet, N.E., Washington, D.C. 20549. You can request copies of these documents by writing to the SEC and paying a fee for the copying cost. Please call the SEC at 1-800-SEC-0330 for more information about the operation of the public reference room. Our filings are also available, at no charge, to the public at http://www.sec.gov. Item 2.Description of Property Our business office address in Hong Kong is ROOM C1D, 6/F, WING HING INDUSTRIAL BUILDING, 14 HING YIP STREET, KWUN TONG, KOWLOON, HONG KONG. o Tel: 00852-21101865 o Name of Landlord: HK WINNER INT’L BUSINESS LIMITED o Monthly Rental: $836/per month o Number of Square Meter: 50 Square Meters o Term of Lease: One year from August 1, 2011 to July 31, 2012 The property is adequate for our current needs.We do not intend to renovate, improve, ordevelop properties.We are not subject to competitive conditionsforpropertyand currentlyhaveno property to insure.We have no policy with respect to investments in real estate or interests in real estate and no policy with respect to investments in real estate mortgages.Further, we have no policy with respect to investments in securities of or interests in persons primarily engaged in real estate activities. 4 Item 3.Legal Proceedings We are not a party to any material legal proceedings nor are we aware of any circumstance that may reasonably lead any third party to initiate material legal proceedings against us. Item 4.Submission of Matters to a Vote of Security Holders None PART II Item 5.Market for Common Equity and Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Trading History Our common stock is qualified to be quoted on the Over-The-Counter Bulletin Board under the symbol “MWFH.”The stock has not traded. Dividends We have never declared or paid any cash dividends on our common stock. For the foreseeable future, we intend to retain any earnings to finance the development and expansion of our business, and we do not anticipate paying any cash dividends on our common stock. Any future determination to pay dividends will be at the discretion of the Board of Directors and will be dependent upon then existing conditions, including our financial condition and results of operations, capital requirements, contractual restrictions, business prospects and other factors that the Board of Directors considers relevant. Each holder of our Series A preferred stock is entitled to a 10% per annum cumulative dividend. There are no restrictions in our articles of incorporation or bylaws that prevent us from declaring dividends. The Nevada Revised Statutes, however, prohibit us from declaring dividends where, after giving effect to the distribution of the dividend: ● we would not be able to pay our debts as they become due in the usual course of business; or ● our total assets would be less than the sum of our total liabilities plus the amount that would be needed to satisfy the rights of stockholders who have preferential rights superior to those receiving the distribution, unless otherwise permitted under our articles of incorporation. Securities Authorized for Issuance Under Equity Compensation Plans None Item 6. Selected Consolidated Financial Data Not required. 5 Item 7. Management’s Discussion and Analysis of Financial Condition and Results of Operation Overview We will continue to sell frozen vegetable products through our wholly-owned subsidiary Mega World Food Limited, referred to as Mega World Limited, our business is the sale of frozen vegetables in all areas of the world except China. We sell the following types of frozen vegetables:frozen bamboo shoots, frozen mulberry, frozen white cauliflower, frozen lotus root, frozen green soy bean, frozen broccoli, frozen rape flower, frozen snow bean and frozen sward bean. These food products are produced in China by Lin’an Fengye Food Co., Ltd. (“Lin’an Fengye” or “Supplier”).It was established in 2006 specializing in the growing and processing of frozen vegetables, and is located Maoli Village, Longgang Town, Lin’an City, Zhejiang Province.On August, 1, 2010, Mega World Limited signed a ten year distribution agreement with Lin’an Fengye.Lin’an Fengye is a Chinese vegetable processing company owned 51% by Mr. Xiaozhong Wu, our chairman.Lin’an Fengye is currently the primary supplier of the products we sell.Under the distribution agreement,we are not prohibited from distributing products produced and supplied by entities other than the Supplier. The prices to be paid by for Products purchased pursuant to the Distribution Agreement shall bethe same price as Supplier charges other non-affiliated third party distributors or other sales made on a wholesale basis as modified from time to time in Supplier’s discretion but only if the same modification is made for other non-affiliated third party distributors or wholesale purchasers.Supplier has further agreed that it will not require us to purchase a quantity of products in excess of that which we can reasonably afford or reasonably expect to sell in within two to three months of our purchase of the Products. As of September 30, 2011, we have taken significant steps to implement our business plan and as a result have commenced generating revenues, and during the next 12 months plan to continue implementing our business plan and generating revenues, as follows: · We intend to extend the potential purchasers in Japan and the United States market as well as other countries, which we anticipate starting on or about May 1, 2012, through the Internet and selectively attending trade fairs of frozen food, which requires approximately 2-3 months to establish the communication with these customers, and is expected to cost $20,000. · From July 2012, we anticipate mailing product samples to customers who have indicated an interest in purchasing our products, make equivalent samples, and make sales and purchase letter of intend in accordance with customers' requests. This work requires approximately 2-3 months and is expected to cost $20,000. · From September 2012, we intend to confirm related ordering conditions with overseas customers, such as the quantity of ordering products, the price and so on, and make arrangement for production and transportation, which may cost $50,000 assuming we meet our sales targets during a 3 to 4 month period. 6 · From December 2012, according to the sales condition of the past several months, we intend to identify and determine about 2-3 overseas clients who can make long-term cooperation agreements, and sign long-term sales and purchase agreement, which we hope will increase the sales volume and which is expected to cost $90,000. Any financing needed to implement this plan not provided from operations will be funded by our Chairman Mr. Wu pursuant to his Funding Agreement with us as discussed in “Management’s Discussion and Analysis of Financial Condition and Results of Operations - Liquidity and Capital Resources,” below. Since inception, we have generated an aggregate of $20,000 of revenues from the sale of frozen vegetables. Results of Operations For the year ended September 30, 2011 vs. September 30, 2010: The Company was organized on June 24, 2010 (the date of inception), therefore, the financial data for the year ended September 30, 2010 was for June 24, 2010 (the date of inception) to September 30,, 2010. Revenue We had $20,000 revenue for the year ended September 30, 2011. The sales were for soybean kernel unsalted, soybean pods unsalted and salted and shipped from port of Shanghai, China on February 21, 2011, to RHEE Bros, Inc., Baltimore, MD 21076, USA.The sales payment was received on February 23, 2011 from USA customer Rhee Bros Inc. located at 7461 Coca Cola Drive, Hanover, MD 21076, USA Revenues were recognizedfrom product sales upon shipment, which is the point in time when risk of loss is transferred to the customer, net of estimated returns and allowances. For the year ended September 30, 2010, there was no sales incurred. Cost of Revenue Our Cost of Goods Sold for the year ended September 30, 2011 was $16,800.For the sales transactions of soybean kernel and soybean pods on February 21, 2011,Lin’an Fengye provided the products for the total cost of $16,800. These food products are manufactured in China by Lin’an Fengye Food Co., Ltd. (“Lin’an Fengye” or “Supplier”).It was established in 2006 specializing in the growing and processing of frozen vegetables, and is located Maoli Village, Longgang Town, Lin’an City, Zhejiang Province.On August, 1, 2010, Mega World Limited signed a ten year distribution agreement with Lin’an Fengye.Lin’an Fengye is a Chinese vegetable processing company owned 51% by Mr. Xiaozhong Wu, our chairman.Lin’an Fengye is currently the main supplier of the Company.The management believes that the purchase price from Lin’an Fengye will be market price. For year ended September 30, 2010, there was no cost of goods sold incurred. 7 Expense Our expenses consist of selling, general and administrative expenses. For the fiscal year ended September 30, 2010, there was a total of $39,053 operating expenses, which include consulting expense of $30,652.88, rent expense of $1,672.42, travel expense of $1,218.69, business set up and registration fee of $2,947.05, and legal service of $2,500. For the total consulting expense of $30,653, there was consulting fee of $ 24,750 by issuing common stocks after the service completed, and the consulting fee of $5,902.88 by cash payment. For the fiscal year ended September 30, 2011, there were a total of $ 52,899 operating expenses, which include legal fee of $ 18,750, SEC filling Fee of $ 3,500, Auditing/Accounting Fee of $5,000.rent expense of $10,034.52, registration fee of $ 2,100, and other expenses of $ 13,514.48. - We expect selling, general, and administrative expenses to increase in future periods as we initiate a number of marketing and promotional activities. Income Taxes We are subject to income taxes in the U.S., while the subsidiary in Hong Kong is subject to the income tax laws of Hong Kong.Due to the accumulative net loss, we would not subject to both US and Hong Kong’s income taxes yet. NetIncome(Loss) As a result of the foregoing, we incurred a net loss of $49,699 for the year ended September 30, 2011, and net loss of$39,053 for the year ended September 30, 2010, respectively. Commitments and Contingencies Our food products are manufactured in China by Lin’an Fengye Food Co., Ltd. (“Lin’an Fengye” or “Supplier”).It was established in 2006 specializing in the growing and processing of frozen vegetables, and is located Maoli Village, Longgang Town, Lin’an City, Zhejiang Province.On August, 1, 2010, Mega World Limited signed a ten year distribution agreement with Lin’an Fengye.Lin’an Fengye is a Chinese vegetable processing company owned 51% by Mr. Xiaozhong Wu, our chairman.Lin’an Fengye is currently the primary supplier of the products we sell. Foreign Currency Translation The Company has determined the United States dollars to be its functional currency for Mega World Food Holding Company; Hong Kong dollars to be its functional currency in Hong Kong’s Mega World Food Limited (Hong Kong).Assets and liabilities were translated to U.S. dollars at the period-end exchange rate.The exchange rate of issuance of common stocks to shareholders was used as one U.S. dollar to7.773 Hong Kong dollar.Statement of operations amounts were translated to U.S. dollars using the historic rate, i.e., the rate at first date of each month during the year.Gains and losses resulting from translating foreign currency financial statements are accumulated in other comprehensive income (loss), a separate component of shareholders’ equity. 8 Liquidity and Capital Resources Liquidity and Capital Resources At September 30 At September 30 Current Ratio 0 Cash Working Capital Total Assets Total Liabilities $0 Total Equity Total Debt/Equity 0 *Current Ratio Current Assets /Current Liabilities ** Total Debt / Equity Total Liabilities / Total Shareholders Equity. The Company had cash and cash equivalents of $3,956 at September 30, 2011 and the working capital of $9,413.The Company had cash of $50,750 at September 30, 2010 which was received from shareholders subscription of stocks. The total debt of $40,905 as of September 30, 2011 that is included loans from shareholder for the Edgarzation fee,Auditing/accounting fee, and legal fee. Until we generate additional operating revenues or receive other financing, all our costs, which we will incur irrespective of our business development activities, including bank service fees and those costs associated with SEC requirements associated with going and staying public, estimated to be less than $75,000 annually will be funded by our President under the Funding Agreement.There is no dollar limit to the amount he has agreed to provide.If we fail to meet these requirements, we may lose our qualification and our securities would no longer trade on the over the counter bulletin board. Further, if we fail to meet these obligations and as a consequence we fail to satisfy our SEC reporting obligations, investors will then own stock in a company that does not provide the disclosure available in quarterly and annual reports filed with the SEC and investors may have increased difficulty in selling their stock as we will be non-reporting. In addition, we will need to secure a minimum of $212,000 in funds to finance our currently anticipated business plan to focus on frozen vegetable production and sales in overseas market in the next 12 months, in addition to the funds which will be used to stay public and for business development and sales and marketing. However in order to become profitable we may still need to secure additional debt or equity funding. We hope to be able to raise additional funds from an offering of our stock in the future. However, this offering may not occur, or if it occurs, may not raise the required funding. We do not have any plans or specific agreements for new sources of funding, except for the anticipated loans from management as described below, or any planned material acquisitions. 9 On March 22, 2011, we entered into a Funding Agreement with Xiaozhong Wu, our president and Director (“Lender”) to provide operational and going and staying public funding for us as follows: 1.FUNDING The Company requires and will continue to require funding for the Company for its operations and for the Company’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses (the “Funding”).Lender agrees to provide all Funding needed by the Company for its operations and for the Company’s going and staying public in the U.S. on the terms and conditions set forth in the Agreement. 2.TERM The term of the Agreement began as of the date of this Agreement and terminates when the Companygenerates operating revenues or receives other financing in amounts necessary to fundits operations and for the Company’s going and staying public in the U.S., including but not limited to legal, accounting, EDGAR, filing, corporate and other fees and expenses. 3.FUNDING TERMS The Funding will be provided by Lender on a non-interest bearing basis due upon demand.There is no limit on the amount of Funding which must be provided under the Agreement, and Lender agrees to provide all needed Funding.Lender further represents that he has sufficient liquid assets to meet all of Funding obligations under the Agreement. Our lack of revenues raise substantial doubt about our ability to continue as a going concern.The financial statements do not include adjustments that might result from the outcome of this uncertainty and if we are unable to generate significant revenue or secure financing we may be required to cease or curtail our operations. Item 3.Quantitative and Qualitative Disclosure about Market Risk Not applicable. Item 7A.Quantitative and Qualitative Disclosures About Market Risk Not required. 10 Item8.Financial Statements MEGA WORLD FOOD HOLDING COMPANY (A Development Stage Enterprise) Audited Financial Statements AS OF SEPTEMBER 30, 2011, 2010 AND FOR THE PERIOD FROM JUNE 24, 2010 (DATE OF INCEPTION) TO SEPTEMBER 30, 2011 F-1 Table of Contents Independent Auditor’s Report on the Consolidated Financial Statements F-3 Balance Sheets F-4 Statement of Operation F-5 Shareholders Equity F-6 Statement of Cash Flows F-7 Notes to Financial Statements F-8 Exhibit A
